This is an appeal on questions of law from a judgment of the Court of Common Pleas of Franklin County, entered on a verdict returned in favor of the defendant Hills Cab Company, appellee herein.
Plaintiff, appellant herein, was the driver of a motorcycle which collided with a taxicab, owned by the defendant, at the intersection of East Main Street and Parsons Avenue in the city of Columbus. The factual situation indicates that the taxicab of the defendant was being operated in a southerly direction on Parsons Avenue, entered the intersection on the green light, and came to a stop in the intersection, intending to make a left turn to go east on Main Street. At the same time, another automobile going north on Parsons Avenue in the center or west lane, entered the intersection and stopped, intending to make a left turn to go west on Main Street. Plaintiff was operating his motorcycle in a northerly direction in the right or east lane for northbound traffic on Parsons Avenue. When plaintiff was approximately up to the rear of the northbound automobile, it made a left turn to go west on Main Street and defendant's taxicab made a left turn to go east on Main Street and pulled in front of the motorcycle driven by the plaintiff, which motorcycle collided with the right side of defendant's taxicab.
The plaintiff makes the following assignments of error:
"1. The court erred in its general charge in the definition of `lawful manner' as used in Section 4511.01 (SS) of the Revised Code.
"2. The court erred in its general charge to the jury by giving a charge with regard to speed.
"3. The court erred in its general charge to the jury by giving a charge with relation to failure to have a vehicle under control.
"4. The court erred in giving a special charge to the jury on the subject of contributory negligence.
"5. The court erred in its general charge by charging the jury on the subject of contributory negligence.
"6. The court erred in giving a special charge to the jury that the plaintiff was required to exercise ordinary care for his own safety. *Page 46 
"7. The court erred in giving a special charge to the jury that the plaintiff was required to use his faculties of sight and hearing as an ordinary reasonably prudent man would do under the circumstances.
"8. The court erred in its general charge in unduly emphazing contributory negligence.
"9. The verdict of the jury was against the manifest weight of the evidence."
As to assignments of error Nos. 1, 4, 5, 6 and 7, the defendant relies on the cases of Morris v. Bloomgren, 127 Ohio St. 147;  Grass v. Ake, Exr., 154 Ohio St. 84; and Beers v.Zettelmeyer, a Minor, 155 Ohio St. 520, as showing the propriety of the court's action in giving the charges to the jury. It would appear from a reading of these cases that the Supreme Court of Ohio has nullified a statutory right of way, and has reduced every case in which a right-of-way question is involved to a determination as to whether the person who had the right of way was exercising ordinary care. In view of these decisions we cannot say that there was any prejudicial error arising out of these charges.
As to assignments of error Nos. 2 and 3, we do not feel that the evidence presented before the jury called for a charge as to speed or as to a failure of the plaintiff to have the vehicle under control, nor were such questions raised by the pleadings in the case.
The only evidence presented to the jury, as to the speed of the plaintiff's motorcycle, is found in the cross-examination of the plaintiff. His own statement in court was that he was traveling between 20 and 25 miles per hour as he approached the intersection, and there was an admission by him that, at the prior taking of his deposition, he had testified that his speed was "approximately 25, give or take five, I wouldn't say definitely because I don't know." Further, he admitted that, in answer to the question, "You say `Give or take five, 25 or 30, something like that?'" he had answered, "`That's right.'"
In regard to the control of the vehicle, the taxicab driver testified that he did not see the plaintiff until the time of the crash; and the plaintiff indicated that the defendant's taxicab suddenly pulled in front of him and "* * * I was right on him when I hit him, when he pulled in front of me." On cross-examination, the plaintiff testified: *Page 47 
"A. Well, as far as I can recollect, it happened so fast that I don't remember, it just happened like that and that was it. I was just right on him when he crossed my * * *
"Q. Did you make any attempt to stop? A. Well, sir, I believe I did, and I'm not positive and I won't say. Maybe I did and maybe I didn't. It just happened so fast that I don't recall exactly.
"Q. Now, did you slide the tires of the motorcycle? A. That I don't recall whether I did or whether I didn't. I think I tried but truthfully, I can't say."
In answer to a further question on cross-examination, the plaintiff testified:
"Q. Well, now, it happened so fast, Mr. Casey, that really as to details of what happened, you don't know, do you? A. Well, I can't say positive whether I slid or whether I didn't, no, sir."
No one else testified as to the mode or manner in which the plaintiff was traveling just prior to the accident, and we do feel that, based upon such evidence, it was prejudicial error for the trial court to include a charge in regard to the speed of the plaintiff's vehicle or a charge with relation to the failure to have his vehicle under control.
In view of our finding as to these two assignments of error, it is unnecessary to rule upon assignments of error Nos. 8 and 9. The judgment of the trial court is reversed and the cause remanded for a new trial.
Judgment reversed.
DUFFEY, P. J., and BRYANT, J., concur.